UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6437


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KELLY DENISE MICHAEL,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:06-cr-00227-LHT-2)


Submitted:    July 30, 2009                 Decided:   August 5, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kelly Denise Michael, Appellant Pro Se. Corey F. Ellis, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kelly    Denise    Michael       appeals    the    district     court’s

order denying her 18 U.S.C. § 3582(c)(2) (2006) motion for a

sentence reduction.        We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by     the   district    court.         United     States       v.    Michael,     No.

1:06-cr-00227-LHT-2 (W.D.N.C. Feb. 11, 2009).                    We dispense with

oral    argument     because    the     facts    and    legal    contentions       are

adequately     presented   in     the    materials      before       the   court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                          2